Case 1:18-cv-05534-ERK-SJB Document 34 Filed 02/06/20 Page 1 of 2 PageID #: 119




 UNITED STATES DISTICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 ELIZABETH FLINT,

                                       Plaintiff,
                                                                    DECLARATION OF
                                                                    MITCHELL S. SEGAL, ESQ.
         - against -
                                                                    1:18-cv-05534-ERK-SJB
 ATLANTIC NETWORKS, LLC, CHIPSHOP
 CORP. AND THE ATLANTIC CHIP SHOP LLC,

                                        Defendants.
 ---------------------------------------------------------------X

        MITCHELL SEGAL, an attorney duly admitted to practice in the United States District

 Court of the Eastern District of New York, affirms the following under the penalties of perjury:

 1.    I represent the Defendants CHIPSHOP CORP. AND THE ATANTIC CHIP SHOP LLC.


 2.    Both of these entities owned restaurants which are now closed.


 3.    The Defendants CHIPSHOP CORP. AND THE ATANTIC CHIP SHOP LLC previously

 settled their claims with the Plaintiff.


 4.    Additionally as properly stated in this Courts Order to Show Cause filed on January 23,

 2020 the remediation sought by the Plaintiff was completed or cannot be completed because the

 public accommodation is closed.


 5.   Consequently, the ADA claims filed by the Plaintiff are moot and the Court has no subject

 matter jurisdiction over the ADA claims nor supplemental jurisdiction over the state claims.



 6. The mootness doctrine stems from Article III of the Constitution, which grants the Judicial
Case 1:18-cv-05534-ERK-SJB Document 34 Filed 02/06/20 Page 2 of 2 PageID #: 120




 Branch authority over “Cases” and “Controversies”. See Already, LLC v. Nike, Inc. 133 S. Ct.

 721,727(2013). An “actual controversy must exist not only at the time the complaint is filed, but

 through all stages of the litigation””. Id. As such the case is moot.


 7. The Plaintiff’s complaint should be dismissed for lack of subject matter jurisdiction in

 addition to the alleged cross claims of Defendant Atlantic Networks, LLC, which should be

 litigated in landlord tenant court.


 Dated: Great Neck, New York
        February 6, 2020
                                                               /s/ Mitchell Segal
                                                        __________________________
                                                         MITCHELL SEGAL, ESQ. MS4878
                                                         Law Offices of Mitchell S. Segal, P.C.
                                                         1010 Northern Boulevard, Suite 208
                                                         Great Neck, New York 11021
                                                         msegal@segallegal.com
                                                         Ph – (516) 415-0100
                                                         Fx - (516) 706-6631




                                                   2
